EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan McWhorter on 23 February 2021

The application has been amended as follows: 

	Claims 31, 49, 56 have been amended as:


31. (Amended) A method, comprising: 
causing display of an interface for configuring summarizations, wherein a summarization displays data elements summarizing results of a query against a data set, and wherein the data elements are selectable to generate additional data summarizations; 
receiving first input indicating selection of a first summarization to configure, wherein the first summarization displays first data elements summarizing results of a first query against the data set; 
comparing the first data elements to parameters of one or more previously-defined queries, wherein each of the one or more previously-defined queries is 
determining, using a result of comparing the first data elements to the parameters of the one or more previously-defined queries, a list of potential summarizations, wherein each potential summarization of the list of potential summarizations is associated with a respective query from the one or more previously-defined queries; 
in response to second input indicating a second summarization to associate with the first data elements, causing display of the list of potential summarizations; 
receiving third input indicating selection of a particular summarization from the list of potential summarizations; and 
in response to fourth input indicating completion of configuration of the first summarization, associating the first data elements with the particular summarization such that selection of a data element from the first data elements causes the particular summarization to be generated.

49. (Amended) A system, comprising: a physical memory containing computer-executable instructions; and a processing device to execute the computer-executable instructions, wherein execution the computer-executable instructions causes the system to: 
cause display of an interface for configuring summarizations, wherein a summarization displays data elements summarizing results of a query against a data 
receive first input indicating selection of a first summarization to configure, wherein the first summarization displays first data elements summarizing results of a first query against the data set; 
compare the first data elements to parameters of one or more previously- defined queries, wherein each of the one or more previously-defined queries is associated with a respective summarization, and wherein the previously-defined queries are distinct from the first query; 
determine, using a result of comparing the first data elements to the parameters of the one or more previously-defined queries, a list of potential summarizations, wherein each potential summarization of the list of potential summarizations is associated with a respective query from the one or more previously-defined queries; 
in response to second input indicating a second summarization to associate with the first data elements, cause display of the list of potential summarizations; 
receive third input indicating selection of a particular summarization from the list of potential summarizations; and 
in response to fourth input indicating completion of configuration of the first summarization, associate the first data elements with the particular summarization such that selection of a data element from the first data elements causes the particular summarization to be generated.


cause display of an interface for configuring summarizations, wherein a summarization displays data elements summarizing results of a query against a data set, and wherein the data elements are selectable to generate additional data summarizations; 
receive first input indicating selection of a first summarization to configure, wherein the first summarization displays first data elements summarizing results of a first query against the data set; 
compare the first data elements to parameters of one or more previously-defined queries, wherein each of the one or more previously-defined queries is associated with a respective summarization, and wherein the previously-defined queries are distinct from the first query; 
determine, using a result of comparing the first data elements to the parameters of the one or more previously-defined queries, a list of potential summarizations, wherein each potential summarization of the list of potential summarizations is associated with a respective query from the one or more previously-defined queries; 
in response to second input indicating a second summarization to associate with the first data elements, cause display of the list of potential summarizations; 
receive third input indicating selection of a particular summarization from the list of potential summarizations; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, filed 1/4/2021, in regards to independent claims 1, 8, and 15 were persuasive that no prior art, including the cited art, teaches the amended claim invention and overcome the current rejection. Therefore, the Examiner agrees, with the subject matter added by amendment by the adding of new Claims 31, 49, and 56, the mentioned prior art as discussed in the record, in addition to no other prior art, doesn't teach the claimed inventions as a whole as claimed. Prior to the amendment in the RCE, the combination of the cited prior art taught  causing display of a control element selectable to modify configuration of a first summarization of a data set, wherein the first summarization is generated based on execution of a query against the data set, wherein the first summarization includes data elements selectable to display a second summarization, and wherein the second summarization is generated based on a selected data element of the first summarization; obtaining a list of potential summarizations for selection as the second summarization that the data elements are selectable to display, the list of potential summarizations including a particular previously-defined summarization from a set of previously-defined summarizations, a previously-defined summarization in the set of previously-defined summarizations 
Therefore, no prior art exists, individually or in combination, teaches the claimed invention as a whole since the prior art fails to disclose or suggest each of the amended limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S COMMENT
This notice of allowance/Examiner’s Amendment is in response to the amendment filed on the 4 January 2021 and the Interview with Applicant’s Representative on 23 February 2021.
Claims 1-30 were cancelled on 1/4/21.
Claims 31-60 were added on 1/4/21.
All objections and rejections disclosed in the previous office action have been withdrawn as necessitated by the amendment.
Claims 31-60 are pending and allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note: Applicant is reminded of 37 CFR 1.98(5) states that that the number of pages of each NPL reference submitted must also be disclosed on each NPL’s listing on the IDS.

Specification
The amendment to the specification filed on 4 January 2021 has been approved and entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177